Case 2:20-cv-00330-TFM-N Document 47 Filed 04/19/21 Page 1 of 1                    PageID #: 235




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

TIARRA STEVENSON,                               )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   CIV. ACT. NO. 2:20-cv-330-TFM-N
                                                )
EQUIFAX INFORMATION                             )
SERVICES, LLC,                                  )
                                                )
       Defendant.                               )

                                                ORDER

        Pending before the court is a Joint Stipulation of Dismissal as to Defendant Equifax

Information Services, LLC with Prejudice (Doc. 46, filed 4/15/21) in which the parties jointly

agree to dismiss all claims against Defendant with prejudice. The Rules of Civil Procedure

permit a plaintiff to voluntarily dismiss the action without an order of the court “by filing a

notice of dismissal before the opposing party serves either an answer or a motion for summary

judgment” or “a stipulation signed by all parties who have appeared.”            FED. R. CIV. P.

41(a)(1)(A).

       Here, the joint stipulation is signed by both sides and they are the sole remaining parties.

Consequently, by operation of Fed. R. Civ. P. 41(a)(1)(A)(ii), this action has been dismissed in

accordance with the joint notice. Therefore, this case is dismissed with prejudice with each party

to bear their own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this 19th day of April, 2021.

                                                /s/ Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE

                                               Page 1 of 1
